DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1 and its dependent claims are drawn to the general notion of a display device. 
Independent claim 20 is drawn to the general notion of a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a masking part connected to the second scan driver and which selectively applies the initialization scan signals to the second image unit, when these structural and functional features are considered with all other structural and functional features in each of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Park; Su-Hyeong., US 20160365035 A1, describes a display device formed of a display panel divided into a first and second display, or image unit, the display panel containing a data driver, a scan driver, and an initialization sub-driver (see Figs. 1, 5), but does not describe a masking part connected to the second scan driver and which selectively applies the initialization scan signals to the second image unit; 
In; Hai-Jung et al., US 20160217728 A1, describes a display device formed of a display panel, the display panel containing a data driver, a scan driver, an emission driver, and a masking buffer selectively controlling a sensing output driver (see Figs. 1, 6), but does not describe a masking part connected to the second scan driver and which selectively applies the initialization scan signals to the second image unit; 
HAN; Sang-Myeon., US 20140139502 A1, describes a display device formed of a display panel the display panel containing a data driver, a scan driver, a compensation driver, and an initialization driver (see Fig. 1), but does not describe a masking part connected to the second scan driver and which selectively applies the initialization scan signals to the second image unit; 
GUTTAG; Karl Marion et al., US 20110150501 A1, describes a display device formed of a display panel divided into an upper and a lower display, or first and second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693